Citation Nr: 0509647	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  00-07 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for left shoulder 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1977 to 
September 1997.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2000, a 
statement of the case was issued in January 2000, and a 
substantive appeal was received in March 2000.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The veteran initially requested a Board hearing but cancelled 
his scheduled hearing in November 2004.

The veteran also initially appealed entitlement to service 
connection for tinnitus and residuals of a left thumb injury.  
Service connection for these issues was granted by an October 
1999 VA decision.  The Board considers this a full grant; 
consequently, these issues are no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The report of a VA examination conducted in March 2004 shows 
that x-rays of the left shoulder and lumbosacral spine were 
ordered.  However, the reports of any such x-ray studies are 
not associated with the examination report.  Appropriate 
action is therefore necessary to ensure a complete record.  
Moreover, it is unclear whether the reports of such x-rays 
would change in any way the opinions offered by the March 
2004 VA examiner.  

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should take appropriate action 
to locate and obtain the reports of x-ray 
studies of the left shoulder and 
lumbosacral spine ordered in connection 
with the March 2004 VA examination.  

2.  The RO should then forward the claims 
file (with the reports of the March 2004 
x-rays) to the examiner who conducted the 
March 2004 examination.  This examiner 
should be asked to review the x-ray 
reports together with his examination 
report and all of the other evidence of 
record.  The examiner should then be 
asked to furnish an addendum to his 
examination report to respond to the 
following:

    a)  Does the veteran currently suffer 
from a medically diagnosed low back 
disability?  If so, is it at least as 
likely as not causally related to his 
period of active duty service?

     b)  Does the veteran currently 
suffer from a medically diagnosed left 
shoulder disability?  If so, is it at 
least as likely as not causally related 
to his period of active duty service?

3.  If the examiner who conducted the 
March 2004 examination is no longer 
available, the RO should schedule the 
veteran for an appropriate VA orthopedic 
examination.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished if 
medically feasible.  All examination and 
special test findings should be clearly 
reported.  The examiner should be asked 
to respond to the questions posed in the 
above paragraph number 2.
    
4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded and opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




